t c summary opinion united_states tax_court joe guadagno and susan beth rishel guadagno petitioners v commissioner of internal revenue respondent docket no 10312-01s filed date joe guadagno and susan beth rishel guadagno pro sese t keith fogg for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure for and respectively the issue for decision for each year is whether petitioners are entitled to deductions for expenses_incurred in connection with the sale and distribution of amway corp amway products the resolution of this issue for each year depends upon whether petitioners’ amway distributorship was a trade_or_business within the meaning of sec_162 background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return for each year in issue at the time the petition was filed petitioners resided in fredericksburg virginia at all relevant times joe guadagno was an officer in the u s marine corps through date and then again from date through date susan guadagno was employed full time as a systems analyst by systems maintenance technology inc toward the end of while living in north carolina petitioners were contacted by a distributor of amway products soon thereafter they became users and distributors of amway products petitioners moved to virginia in they continued to use and distribute amway products throughout the years in issue in date petitioners ceased their amway activity and became involved in quixtar inc an amway affiliate amway is widely known as a marketer and supplier of various personal and household products amway relies on distributors to purchase such products for personal consumption and for resale primarily to downline distributors and customers in general a distributor’s gross_income is based on profit from retail sales plus a performance bonus that is controlled by amway and is influenced by the type and quantity of products the distributor purchases from amway profit from retail sales is determined by the difference between the wholesale price which is set by amway and the retail price which is set by the distributor on average amway’s suggested retail price for its products is approximately percent above wholesale but distributors are entitled to sell a product at whatever price they choose even if a sale at that price produces a loss the term downline simply refers to one’s relative position in a particular distribution chain of amway products one becomes an upline distributor after successfully recruiting one or more downline distributors a customer purchases amway products for personal consumption but a distributor purchases amway products intending to resell them to customers or other distributors amway has about big_number independent distributors during the years in issue an amway distributor’s average monthly gross_income from amway-related activities was less than dollar_figure amway does not assign its distributors exclusive territories as best we can determine from the record there is no contractual relationship between an upline distributor and his or her downline distributors a downline distributor is not obligated to remain in the distribution network of an upline distributor and is not obligated to achieve any minimum sales levels a distributor’s performance bonus is determined by his or her point value and business volume point value is a number that corresponds to a particular tier in the amway performance bonus schedule business volume is a dollar amount generally equal to percent of the suggested retail price of a particular product amway assigns a given point value and business volume to each product it sells but may change these figures at any time for any reason it chooses consequently it is difficult to predict a performance bonus on the basis of the present point value and business volume of amway products the performance bonus is calculated by multiplying a distributor’s monthly business volume by a percentage that is listed in the performance according to petitioners’ exhibits the ratio of business volume to point value ranges from dollar_figure to bonus schedule and corresponds to the distributor’s monthly point value this percentage ranges from to percent and increases in steps as a function of point value petitioners’ amway activities may be summarized as follows petitioners were recruited by an upline distributor of amway products in they had no prior experience with amway and no prior experience running a business before becoming amway distributors petitioners received advice from other amway distributors but did not solicit business advice from those outside the amway community nor did petitioners seek independent business advice during the course of their affiliation with amway during the years in issue petitioners spent little time or effort attempting to sell amway products instead they intended to develop a network of distributors consequently their potential for profit depended almost entirely on amway’s performance bonus program and the sales efforts of their downline distributors recruiting productive downline distributors therefore was the key to petitioners’ profit potential in thi sec_4 for example assume that in a given month a distributor accumulates a point value of big_number and a business volume of dollar_figure according to amway’s performance bonus schedule at a point value of big_number the performance bonus equal sec_12 percent of business volume thus in this example the gross performance bonus is dollar_figure ie dollar_figure x to determine the distributor’s net performance bonus this amount must be reduced by the dollar amount of bonuses owed to downline distributors regard petitioners compiled an extensive list of family members friends and acquaintances that they used to identify and recruit potential downline amway distributors typically petitioners made contact with these individuals either by telephone or by traveling to wherever these individuals lived to meet with them nothing in the record suggests that petitioners made any effort to develop a profile of a successful downline distributor on which basis they would recruit instead petitioners recruited family friends and acquaintances petitioners’ attempts to recruit downline distributors also consisted of describing the amway business plan to friends and acquaintances at gatherings in petitioners’ home or at restaurants where food and beverages were routinely consumed petitioners recruited downline distributors in in and in the record does not disclose how many if any of these downline distributors were in a familial or preexisting social relationship with petitioners the relationship between petitioners and their downline distributors was at best informal there were no contracts or minimum sales agreements downline distributors were free to leave petitioners’ distribution network at will and if they desired could even join another amway distributorship under a different upline distributor petitioners were not assigned a sales territory and like their downline distributors they presumably had to compete with some of the roughly big_number amway distributors for sales and recruits petitioners’ lack of control_over their downline distributors hampered their ability to predict sales and in turn performance bonuses their difficulty in predicting performance bonuses was compounded by amway’s practice of varying the point value it assigned to a given product petitioners’ lack of control_over these key components of their distributorship caused any predictions of performance bonuses that they might have made to be at best uncertain included with petitioners’ timely filed return for each year is a schedule c profit or loss from business each return was prepared by a certified public account who also was an amway distributor petitioners’ schedules c for and list their principal business as amway for petitioners’ schedule c lists their principal business as distconsumerproduct petitioners reported net losses of dollar_figure dollar_figure and dollar_figure on their schedules c for and respectively from petitioners’ trial presentation it appears to us that technically petitioners conducted their amway distributorship as a partnership the income and expenses of which are not properly reportable on a schedule c profit or loss from a sole_proprietorship under any circumstance see sec_701 through nevertheless because the parties ignored this technicality we do likewise in the notice_of_deficiency respondent disallowed the losses claimed on the schedules c other adjustments made in the notice_of_deficiency either give effect to these disallowances or are not in dispute discussion according to petitioners their amway activity at all relevant times was a trade_or_business therefore petitioners argue that the expenses they incurred in carrying on this activity should be allowed as deductions see sec_162 generally allowing deductions for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business respondent argues that petitioners were not carrying_on_a_trade_or_business because they lacked the requisite profit objective and petitioners are not therefore entitled to the deductions they claim except to the extent allowed by sec_183 for the following reasons we in relevant part sec_183 provides sec_183 general_rule -in the case of an activity engaged in by an individual or an s_corporation if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section b deductions allowable -in the case of an activity_not_engaged_in_for_profit to which subsection a applies there shall be allowed-- continued agree with respondent the term trade_or_business is not precisely defined in sec_162 or the regulations promulgated thereunder however it is well established that in order for an activity to be considered a taxpayer’s trade_or_business for purposes relevant here the activity must be conducted with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 the test for whether a taxpayer conducted an activity for profit is whether he or she entered into or continued the activity with an actual or honest objective of making a profit see 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1 a income_tax regs the taxpayer’s profit objective for each continued the deductions which would be allowable under this chapter for the taxable_year without regard to whether or not such activity is engaged in for profit and a deduction equal to the amount of the deductions which would be allowable under this chapter for the taxable_year only if such activity were engaged in for profit but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of paragraph year in which the activity is conducted must be bona_fide taking into account all of the facts and circumstances see keanini v commissioner supra dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 and b income_tax regs more weight is given to objective facts than to the taxpayer’s statement of intent see 72_tc_659 sec_1_183-2 income_tax regs the following nonexclusive factors are considered in determining whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation see sec_1 b income_tax regs no one factor is determinative and our conclusion with respect to petitioners’ profit objective does not result merely from comparing the number of factors that suggest a profit_motive against the number of factors that suggest the opposite see sec_1_183-2 income_tax regs after careful consideration we are satisfied that petitioners did not engage in the sale and distribution of amway products with the profit objective necessary for that activity to be considered a trade_or_business within the meaning of sec_162 during any of the years in issue our conclusion in this regard is particularly influenced by the following before becoming amway distributors petitioners had neither experience with amway nor experience in running a business nevertheless they did not seek independent business advice at the outset and they did not seek independent business advice afterwards even though losses were sustained year after year instead they relied upon other amway distributors whose advice is more accurately characterized as personal motivational advice than strategic business advice under the circumstances petitioners’ failure to seek independent business advice strongly suggests that they were distributing and using amway products for purposes other than profit see ogden v commissioner tcmemo_1999_397 affd 244_f3d_970 5th cir although neither party specifically addressed the point our analysis presumes that respondent bears the burden_of_proof see sec_7491 petitioners’ amway activity has resulted in substantial losses losses that are incurred in the initial stages of an activity do not necessarily suggest the absence of an honest profit objective however losses that continue without explanation beyond that period typically required for an activity to become profitable may indicate the lack of a profit objective see golanty v commissioner supra pincite conner-nissley v commissioner tcmemo_2000_178 ogden v commissioner supra despite year after year of losses petitioners did not change tactics to increase the likelihood of earning a profit for the most part the losses that petitioners incurred year after year are attributable to automobile and travel_expenses including the expenses_incurred in attending various seminars petitioners did not concentrate on selling amway products to customers thereby eliminating sales as a potential source of profit a substantial portion of the income earned from bonuses they received each year was paid out to their downline distributors other components of income were completely offset by matching expenses for the same items against the slim margin for profit petitioners haphazardly incurred significant expenditures_for automobile and other travel_expenses in order to recruit downline distributors primarily from the ranks of family friends and acquaintances some of whom lived considerable distances from petitioners such behavior suggests the absence of a profit objective see bessenyey v commissioner supra although petitioners maintained detailed records for certain aspects of their distributorship the records apparently were kept more for substantiation purposes than for use as analytical business tools see theisen v commissioner tcmemo_1997_ hart v commissioner tcmemo_1995_55 poast v commissioner tcmemo_1994_399 in closing we note that even if petitioners had maintained their monthly point value goal of big_number their expenses would still have exceeded their income from performance bonuses and retail sales we are satisfied that petitioners’ primary purpose for engaging in the sale and distribution of amway products was not for income or profit after consideration of all of the facts and circumstances we find that petitioners’ amway distributorship does not fit within a common-sense concept of what is a trade_or_business commissioner v groetzinger u s pincite therefore petitioners are not entitled to the deductions here in dispute and respondent’s determination in this regard is sustained reviewed and adopted as the report of the small tax_division to reflect the foregoing decision will be entered for respondent
